 373320 NLRB No. 37PENSKE DEDICATED LOGISTICS1All dates are in 1995 unless otherwise stated.2Sec. 103.20 provides:Posting of Election Notices.Ð(a) Employers shall post copies ofthe Board's official Notice of Election in conspicuous places at
least 3 full working days prior to 12:01 a.m. of the day of the
election. In elections involving mail ballots, the election shall be
deemed to have commenced the day the ballots are deposited by
the Regional Office in the mail. In all cases, the notices shall
remain posted until the end of the election.(b) The term ``working day'' shall mean an entire 24-hour pe-riod excluding Saturdays, Sundays, and holidays.(c) A party shall be estopped from objecting to nonposting ofnotices if it is responsible for the nonposting. An employer shall
be conclusively deemed to have received copies of the election
notice for posting unless it notifies the Regional Office at least
5 working days prior to the commencement of the election that
it has not received copies of the election notice.(d) Failure to post the election notices as required herein shallbe grounds for setting aside the election whenever proper and
timely objections are filed under the provisions of section
102.69(a).Penske Dedicated Logistics, Inc. and Vincent Lopez,Petitioner, and Local 560, International Broth-
erhood of Teamsters, AFL±CIO. Case 22±RD±1157December 21, 1995DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENThe National Labor Relations Board has consideredan objection to an election held June 21 and 22, 1995,1and the Regional Director's report recommending dis-
position of it. The election was conducted pursuant to
a Stipulated Election Agreement. The tally of ballots
shows 21 for and 37 against the Union, with no chal-
lenged ballots.The Board has reviewed the record in light of theexceptions and briefs and adopts the Regional Direc-
tor's findings and recommendations only to the extent
consistent with this decision.The Employer runs a trucking facility in Garfield,New Jersey, which operates 7 days a week, including
Saturdays, Sundays, and holidays. The Employer em-
ploys approximately 61 employees, including 22 part-
time employees, who work only on Saturdays and Sun-
days.On Friday, June 9, the Employer received from theBoard's Regional Office and posted the official No-
tices of Election. The election notices were posted in
the drivers' room and in the dispatch office from that
date through the final dates of the election. The Re-
gional Director found that the Employer failed to com-
ply with the Board's Rules in that the notices did not
remain posted until the end of the election. In support
of this finding, he noted that the drivers' room and dis-
patch office where the official Notices of Election
were posted were closed on Sunday and that approxi-
mately 22 employees (36 percent of the unit) were reg-
ular part-time employees who worked at the Employ-
er's facility only on Saturdays and Sundays. He appar-
ently concluded that locking the areas where the no-
tices were posted on Sundays was the equivalent of re-
moving the notices for that period of time. Accord-
ingly, he recommended that the election be set aside.
We disagree.Section 103.20 of the Board's Rules and Regulationsprovides that the Board's official Notices of Election
must be posted in conspicuous places at least 3 fullworking days prior to 12:01 a.m. of the day of theelection and that the notices shall remain posted untilthe end of the election. Section 103.20 also provides
that the term ``working day'' shall mean an entire 24-
hour period excluding Saturdays, Sundays, and holi-
days.2The posting here met the literal language of the rulein that the notice was posted for 3 full working days
and the notice, once posted, remained posted until the
end of the election. Although we share the Regional
Director's concern that employees have access to elec-
tion notices during the posting period we do not be-
lieve the locking of the rooms on Sunday, in accord
with the Employer's customary practice, is the equiva-
lent of taking the notice down for part of the posting
period. Rather, we think this concern is more properly
addressed in deciding whether the notice has been
posted in conspicuous places. Here, full-time employ-
ees had access to the notice for 3 full working days
required by the Board's Rules. Further, weekend part-
time employees had access to the notice on 2 Satur-
days prior to the election. In these circumstances we
find that the Employer met its obligation to post no-
tices in conspicuous places. We conclude, therefore,
that the notices were posted in compliance with the
Board's Rules. Accordingly, we overrule the Union's
objection and certify the results of the election.CERTIFICATION OF RESULTS OF ELECTIONITISCERTIFIED
that a majority of the valid ballotshave not been cast for Local 560, International Broth-
erhood of Teamsters, AFL±CIO, and that it is not the
exclusive bargaining representative of these bargaining
unit employees.